Citation Nr: 0628465	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-14 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether the reduction in the rating assigned for the 
veteran's service-connected coronary artery disease from 60 
percent to 30 percent, effective July 1, 2005, was proper. 

2.  Entitlement to a rating in excess of 60 percent for 
coronary artery disease.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of an increased rating for coronary artery disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1. In an October 2003 rating decision, the RO granted service 
connection for coronary artery disease, and assigned a 60 
percent rating to be effective January 28, 2003.  

2. It appears from the record that the veteran did not 
receive timely notice of a February 2005 rating decision in 
which the RO proposed to reduce the disability rating for his 
service-connected coronary artery disease.  The May 2005 
report of contact indicates that he did not receive the "due 
process" letter and the record does reflect that some mail 
sent in February 2005 was returned to the RO.  Both the 
rating action and the statement of the case (SOC) were resent 
in May 2005.

3. In April 2005, the RO reduced the disability rating for 
the veteran's service-connected coronary artery disease from 
60 percent to 30 percent, effective July 1, 2005.  The 
disability rating for the veteran's service-connected 
coronary artery disease had been in effect for less than five 
years at the time it was reduced.

4.  Regulations and procedures for reducing the disability 
rating were not followed.


CONCLUSION OF LAW

As the rating for the veteran's service-connected coronary 
artery disease was not properly reduced from 60 percent to 30 
percent, effective July 1, 2005, the reduction is void ab 
initio and the 60 percent rating is restored.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.104, Diagnostic 
Code (DC) 7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

However, in this appeal the law, and not the evidence, is 
dispositive.  In those situations, the VCAA is not applicable 
to the resolution of the issues at hand.  Mason v. Principi, 
16 Vet. App. 129 (2002).  Nevertheless, as the case is to be 
remanded, in part, for the reason cited below, the Board will 
request that the RO provide the veteran with an updated 
notice reflecting the latest VCAA developments in light of 
Dingess and Hartman, supra.



II.  Propriety of Reduction of Schedular 60 Percent Rating 
for Coronary Artery Disease, effective July 1, 2005.

A.  Factual Background

The RO granted service connection for coronary artery disease 
in an October 2003 rating decision and assigned a 60 percent 
rating under DC 7005, effective from January 28, 2003.  
(Though the "Decision" headline on the title page of the 
rating decision and the October 27, 2003 cover letter both 
refer to a 60 percent rating, the "Reasons For Decision" 
narrative explained instead that the evidence supported a 30 
percent rating.)  

In January 2004, the veteran filed a Notice of Disagreement 
(NOD) to the October 2003 rating decision.  In it, the 
veteran stated he was entitled to a higher rating because of 
the worsening condition of his heart condition, especially as 
it made him awake at night and sleep during the day when he 
tried to work as a truck driver.  In the NOD, the veteran 
also said that he had angina several times a day.

On February 22, 2005, the RO sent the veteran both a 
statement of the case (SOC) (to address his claim for an 
increased rating) and a rating decision (which proposed to 
reduce the disability rating from 60 percent to 30 percent 
for the veteran's coronary artery disease).  Both the SOC and 
the rating decision are associated in the claims file with 
cover letters, both also dated February 22, 2005 and sent to 
the veteran at a [redacted] mailing address in 
[redacted], Tennessee.  

The cover letter attached to the rating decision notified the 
veteran of the RO's intention to reduce his rating for 
service-connected coronary artery disease and invited the 
veteran to submit medical or other evidence to show the 
reduction should not go forward.  This notice gave the 
veteran 60 days to provide the RO with evidence before the 
reduction would go into effect.  The veteran also was 
notified that he could request a personal hearing within 30 
days.

One month later, on March 23, 2005, some mail sent to the 
veteran was returned to the RO as undeliverable.  It is 
indicated that some document, possibly the SOC was resent to 
the veteran that same day to an unknown address, according to 
a November 2005 supplemental statement of the case (SSOC).  
The returned envelope in the claims file is marked 
"vacant".

One month later, the RO issued another rating decision on 
April 27, 2005, in which the evaluation of the veteran's 
coronary artery disease was decreased to 30 percent, 
effective July 1, 2005.  This July date was picked because it 
was the first day of the third month following notification 
of this decision.  See 38 C.F.R. § 3.105(e) (2005).  The 
cover letter to the veteran attached to this rating decision 
is dated April 29, 2005 and was sent to the veteran's [redacted] 
[redacted] address in [redacted].

Finally, a Report of Contact between the RO and the veteran 
dated May 5, 2005 states that the veteran never received a 
February 22, 2005 letter from the RO.  It is indicated that 
this was a due process letter.  (The November 2005 SSOC says 
this contact was a telephone call.)  RO has indicated that 
the SOC was not received.  Both the SOC and the rating action 
proposing the reduction were resent.  Also on May 5, 2005, 
the veteran filed a self-styled "NOD for Reduction of CAD", 
which the RO also characterized as his VA Form 9 or 
substantive appeal.  


B. Analysis

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The burden of proof 
is on VA to establish that a reduction is warranted by a 
preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  When a RO makes a 
rating reduction without following the regulations, the 
reduction is void ab initio.  

Granting the veteran the benefit of the doubt, the Board 
finds that the instant rating reduction failed to follow the 
requirements of 38 C.F.R. § 3.105(e) (2005).  The rating 
reduction, therefore, is void ab initio as a matter of law.  
Review of the record seems to reveal that a due process 
letter was not sent.  As the appellant indicated he had not 
received the letter right after he got notice of the rating 
reduction, it would seem logical that the letter he did not 
get was the letter notifying him of the proposed reduction.  
Further, the envelope returned is business size, not a larger 
envelope which might be used for a thicker document like the 
SOC.

The record is not clear that the veteran timely received the 
February 2005 rating decision and the letter of the same date 
which was to notify him that the RO proposed to reduce his 
rating for his service-connected coronary artery disease, and 
whether he received those documents before or after the 
expiration of the 60-day time period in which to contest the 
proposed reduction.  

The Board notes that the veteran does not have a service 
representative, so when the RO mailed correspondence there 
was no additional copy made and sent to the service 
representative.  Since no service representative was copied 
on the veteran's mail from the RO, the issue of whether he 
timely received proper notice of the proposed reduction in 
rating is made more complicated.  It appears that he did not.

In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

Nevertheless, the Board finds that it is not unreasonable to 
draw an inference that, in this case, the veteran did not 
timely receive notice of the proposed reduction in rating 
that may or may not have been mailed to his latest address.  
The February 2005 letter notifying him of the RO's proposed 
reduction was the cover letter to the rating decision of that 
same date.  Both were mailed on February 22, 2005, the same 
day the RO also mailed the veteran a copy of the February 
2005 SOC and its cover letter.  Even though the RO apparently 
acted properly in February 2005 when it sent both the SOC and 
the rating decision, and the cover letters for each document, 
to the veteran's last known address on [redacted], 
the RO apparently had notice that the veteran probably had 
not received any of these documents when it learned on March 
23, 2005, that the veteran had not received a copy of the 
February 2005 SOC.  

Since it is not clear from the claims file what 
correspondence the veteran received, and when he received it, 
the Board will grant the veteran the benefit of the doubt and 
find he was never timely notified of the proposed rating 
reduction between the February 2005 rating decision which 
proposed the reduction and the April 2005 rating decision 
which finalized the reduction, effective July 1, 2005.  When 
it was determined that the notice letter was likely not 
received, the date of the reduction should have been moved 
back in accordance with the appropriate notice.

The Board notes here too that the April rating decision was 
sent to the veteran at his [redacted] mailing address in 
[redacted] approximately six days before the veteran telephoned 
the RO.  

Undoubtedly, the veteran telephoned upon receipt of the April 
2005 rating decision which told him about the reduction in 
rating.  The Board finds there is no reason to disbelieve the 
veteran's claim that he never received the February 22, 2005 
letter.  If the information in the claims file is correct 
that the RO resent the veteran the February 2005 SOC, than it 
is likely the cover letter to that document, was also resent.  
When the veteran complained then on May 5, 2005 that he did 
not receive the February 22, 2005 letter, it appears he is 
referring to the letter which should have notified him of the 
proposed reduction in rating and which is associated in the 
claims file with the February 2005 rating decision proposing 
that very action.  Also, the claims file is not clear when 
the RO obtained the [redacted] address it used to mail the 
copy of the April 2005 rating decision.  And it is unclear 
where this new [redacted] address came from.  

It is clear that by April 29, 2005, when the RO mailed a 
cover letter along with its April 2005 rating decision which 
finalized the reduction in rating, that the RO had learned of 
the veteran's new address.  However, it is still unclear 
whether the RO's February 2005 letter of notification about 
the proposed reduction was ever sent to the veteran's new 
address or, more importantly, whether the veteran ever 
received it at any mailing address.

On this record, the Board finds the claims file provides 
clear evidence in this appeal to deny the VA the benefit of 
the mail presumption.  The Board further finds that the VA 
cannot meet its burden to show the veteran was sent proper 
and timely notice of the proposed reduction in rating at 
issue to the veteran's latest address.  See Mildenhall, 
supra; Leo, supra.


ORDER

The veteran's disability rating of 60 percent for service-
connected coronary artery disease is restored, subject to the 
law and regulations governing the award of monetary benefits 
as the procedures for rating reduction were not followed.


REMAND

As the veteran timely submitted a Notice of Disagreement 
(NOD) in January 2004 as to the issue of entitlement to a 
rating in excess of 60 percent for coronary artery disease, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (a NOD initiates review of the 
RO's denial of the claim by the Board, and bestows 
jurisdiction on the Court, so the Board must remand such an 
issue to the RO, for issuance of an SOC).

The RO did provide the veteran with a SOC in February 2005 
(which the RO resent to the veteran the following month after 
it was returned to the RO as undeliverable), and the issue 
adjudicated and decided was styled or characterized correctly 
as "evaluation of coronary artery disease, which is 
currently evaluated as 60 percent disabling, is continued."  
However, a careful reading of this SOC shows the analysis is 
completely intermingled with the issue of the propriety of 
the RO's proposed reduction.  The analysis focuses on whether 
there was clear and unmistakable error (CUE) in establishing 
a 60 percent rating at the time service connection was 
established, and not with the veteran's claim for an 
increased rating in excess of 60 percent.  

The veteran should receive a SOC adjudicating the issue he 
raised-an increased rating--with its proper diagnostic codes 
and rationale.  As a result of the veteran filing his January 
2004 NOD, he is entitled to an SOC which explains the RO's 
rationale of whether or not it will grant a rating in excess 
of 60 percent, the rating the veteran enjoyed at the time he 
filed his NOD.

The claims file also indicates the veteran was scheduled for 
a VA examination in October 2005, but that he never appeared 
for that exam.  The Board cannot determine whether the 
veteran was ever notified to appear for this exam. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed pursuant to Dingess and Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.	Then, the veteran should be invited to 
submit any additional evidence he may have 
in support of his claim for an increased 
rating for coronary artery disease, such 
as the private Delta Medical records 
referred to in the November 2005 
supplemental statement of the case, if 
those records are not yet associated with 
the claims file.  The RO may order another 
VA examination of the veteran, but a copy 
of the veteran's notification must be 
associated with the claims file.

3.	Then, the RO should issue a 
supplemental statement of the case 
regarding the issue of the veteran's 
entitlement to a rating in excess of 60 
percent for coronary artery disease, that 
sets forth all applicable information. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


